DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed January 17, 2022 amending claims 1, 4-8 and 19 is acknowledged.  Claims 10-18 have been canceled by Applicant.
Claims 1-9 and 19-20 are pending and will be examined.

New Grounds of Rejection as necessitated by Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (Light: Science & Applications 2015, 4:e280, p 1-7) in view of Wang et al. (Int J of Nanomedicine, 2012:7, 5019-5028) and Siegrist et al. (US PgPub 20110111987; May 2011).
With regard to claim 1, Son teaches an  integrated molecular diagnostics system in the form of a micro-fluidic chip for point-of-care diagnosis of a sample, the system comprising; 
a sample inlet at a first location within the micro-fluidic chip, the sample inlet configured for receiving a blood sample; 
a photothermal lysis chamber located at a third location on the micro-fluidic chip, the photothermal lysis chamber being in fluid communication with the blood plasma separation chamber to receive the separated blood plasma and perform RNA extraction from the separated blood plasma (Abstract, Figure 1 and page 2, which teaches but photothermal heating for PCR and photothermal lysis); 
and an optical PCR cavity located at a fourth location on the micro-fluidic chip, wherein the optical PCR cavity is configured to receive the extracted RNA and to amplify the extracted RNA within the separated blood plasma, wherein the optical PCR cavity comprises a metallic film at a surface of the optical PCR cavity, the metallic film configured to perform light-to-heat conversion for PCR amplification of the extracted nucleic acid (Abstract, Figure 1 and page 2, which teaches but photothermal heating for PCR and photothermal lysis).  
With regard to claim 2, Son teaches a system of claim 1, wherein the blood sample contains virus; wherein the photothermal lysis chamber is configured for extraction of the virus; and wherein amplification using optical PCR cavity is configured for amplification of viral RNA within the separated blood plasma (Abstract, Figure 1 and page 2, which teaches but photothermal heating for PCR and photothermal lysis).  

With regard to claim 5, Son teaches a system of claim 1  wherein the metallic film comprises gold (Figure 1 legend, where the photonic PCR includes a thin film of gold).   
With regard to claim 6, Son teaches a system of claim 1  wherein the metallic film functions as an LED-driven photothermal heating device (Figure 1 legend, where the photonic PCR is LED driven).  
With regard to claim 7, Son teaches a system of claim 1, wherein the photothermal lysis chamber comprises a second metallic film at a surface of the photothermal lysis chamber, the second metallic film configured for heating the separated blood plasma for performing photothermal lysis (p 2 “Photothermal light-to-heat conversion for PCR” heading).  
With regard to claim 8, Son teaches a system of claim 7, wherein the second metallic film comprises a gold film that functions as an LED-driven photothermal heating device (p 2 “Photothermal light-to-heat conversion for PCR” heading; Figure 1 legend, where the photonic PCR is LED driven).
With regard to claim 9, Son teaches a system of claim 1, further comprising: 
a fluidic pumping mechanism located at a fifth location on the microchip in fluid communication with the optical PCR cavity (Abstract, Figure 1 and page 2, which teaches but photothermal heating for PCR and photothermal lysis; p 2 “Photothermal light-to-heat conversion for PCR” heading); 

With regard to claim 19, Son teaches a system of claim integrated molecular diagnostics system in the form of a micro-fluidic chip for point-of-care diagnosis of a sample, the system comprising; 
a photothermal lysis chamber located at a third location on the micro-fluidic chip, the photothermal lysis chamber being in fluid communication with the blood plasma separation chamber to perform extraction Abstract, Figure 1 and page 2, which teaches but photothermal heating for PCR and photothermal lysis; p 2 “Photothermal light-to-heat conversion for PCR” heading; 
and an optical PCR cavity located at a fourth location on the micro-fluidic chip, wherein the optical PCR cavity is configured to receive the extracted RNA and to amplify the extracted RNA within the separated blood plasma; wherein the optical PCR cavity comprises at least one micro-fluidic thermal cycling chamber, said chamber defined by a plurality of chamber walls configured to hold the blood sample, wherein at least one of the plurality chamber walls comprises a metallic film configured to perform light-to-heat conversion for PCR amplification of the extracted nucleic acid Abstract, Figure 1 and page 2, which teaches but photothermal heating for PCR and photothermal lysis; p 2 “Photothermal light-to-heat conversion for PCR” heading.  
Regarding claim 1-2 and 19-20, while Son teaches a device which includes many of the same features as the claimed device, Son does not specifically teach blood plasma separation and is not configured for RNA extraction.

With regard to claim 19, Wang teaches a blood plasma separation chamber located at a second location on the micro- fluidic chip, the blood plasma separation chamber being in fluid communication with the sample inlet to receive the blood sample and separate red blood cells from blood plasma and wherein RNA within the separated blood plasma is measured and a lysis chamber located at a third location on the micro-fluidic chip, the lysis chamber being in fluid communication with the blood chamber to receive the separated blood plasma and perform RNA extraction of the separated blood plasma (Abstract, Figure 1A-E, especially B, D and E, which depicts the separation of blood and plasma and the final filtered plasma on the microchip). 
With regard to claim 20, Wang teaches separated blood plasma (Abstract, Figure 1A-E, especially B, D and E, which depicts the separation of blood and plasma and the final filtered plasma on the microchip).
Regarding claim 1-2 and 19-20, while Wang teaches blood plasma separation and Son teaches photothermal lysis and amplification, neither reference is configured for RNA extraction.  Siegrist teaches extraction of RNA. 
With regard to claim 1 and 19, Siegrist performs RNA extraction from the separated blood plasma (paragraph 43, which points to Figure 1 and which states “sample may consist of a direct respiratory sample, processed blood samples, or other biological samples”; Figure 1 is described at paragraph 17 as “a top down view of a portion of a microfluidic CD having a 
With regard to claim 2, Siegrist teaches a system of claim 1, wherein the blood sample contains virus; wherein the photothermal lysis chamber is configured for RNA extraction of the virus; and wherein amplification of viral RNA is configured for amplification of viral RNA (paragraph 43, which points to Figure 1 and which states “sample may consist of a direct respiratory sample, processed blood samples, or other biological samples”; Figure 1 is described at paragraph 17 as “a top down view of a portion of a microfluidic CD having a microfluidic feature capable of conducting both lysis and PCR on a CD; paragraph 43, which teaches it can be used for detection of bacteria or viruses; see paragraph 64, where RNA is extracted and amplified).  
With regard to claim 4, Siegrist teaches a system of claim 1, wherein extracted RNA is a target nucleic acid (paragraph 43, which points to Figure 1 and which states “sample may consist of a direct respiratory sample, processed blood samples, or other biological samples”; Figure 1 is described at paragraph 17 as “a top down view of a portion of a microfluidic CD having a microfluidic feature capable of conducting both lysis and PCR on a CD; paragraph 43, which teaches it can be used for detection of bacteria or viruses; see paragraph 64, where RNA is extracted and amplified).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Son to include the format of blood and plasma separation as taught by Wang and the format of extraction as taught by Siegrist to arrive at the claimed invention with a reasonable expectation for success.  Each of Siegrist, Wang and .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Azimi et al. (US PgPub 20110312699; December 22, 2011). Sun et al. (Chem Soc Rev, 2014, 43:6329).

Conclusion
No claims are allowed.  All claims stand rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637